Title: To James Madison from James C. Mountflorence, 19 August 1801 (Abstract)
From: Mountflorence, James C.
To: Madison, James


19 August 1801, Paris. Repeats request to be allowed to continue as unsalaried commercial agent should someone else be appointed consul or agent general. Points out that Denmark and other powers keep three agents for trade at Paris, each salaried. Believes that importance of Paris requires more than one U.S. agent for the convenience of American citizens.
 

   RC (DNA: RG 59, CD, Paris, vol. 1). 2 pp. First page written at the bottom of a duplicate of Mountflorence’s 6 Aug. dispatch. Docketed by Wagner as received 20 Oct.


   A full transcription of this document has been added to the digital edition.
